Citation Nr: 0325083	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  93-27 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES


1.  Entitlement to a separate evaluation for polycythemia.

2.  Entitlement to an increased evaluation for bronchial 
asthma with polycythemia, currently rated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1963 to March 1966 
and from October 1972 to August 1975.

This appeal came to the Board of Veterans' Appeals (Board) 
from April 1992 and later RO decisions that denied a separate 
evaluation for polycythemia and an application to reopen a 
claim for service connection for a psychiatric disability.  
In November 1995, the Board remanded the case to the RO for 
additional development.

In a December 1998 decision, the Board determined that no new 
and material evidence had been received to reopen the claim 
for service connection for a psychiatric disability.  At that 
time, the Board remanded the issue of entitlement to a 
separate evaluation for polycythemia to the RO for additional 
development.

A December 1999 rating decision increased the rating for 
bronchial asthma with polycythemia to 60 percent; a March 
2001 rating decision granted a total disability rating for 
compensation purposes based on individual unemployability.

In June 2002, the veteran submitted a claim for an increased 
evaluation for bronchial asthma with polycythemia.  A 
December 2002 RO rating decision denied an increased 
evaluation for this condition (rated 60 percent).  The 
veteran appealed this determination.




FINDINGS OF FACT

1.  Polycythemia is not currently demonstrated.

2.  The veteran's respiratory disease is manifested primarily 
by FEV-1 (forced expiratory volume in one second) of 
46 percent predicted post therapy, FEV-1/FVC (forced vital 
capacity) of 62 percent predicted post therapy, and DLCO SB 
(diffusion capacity of the lung for carbon monoxide by single 
breath method) of 69 percent predicted post therapy; daily 
use of a systemic high dose of corticosteroids or immuno-
suppressive medications is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable evaluation for 
polycythemia are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.117, Codes 7700, 7704, effective prior to 
October 23, 1995; 4.117, Code 7704, effective as of October 
23, 1995.

2.  The criteria for an increased evaluation for bronchial 
asthma with polycythemia are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Code 6602 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for a separate evaluation for polycythemia and an 
increased evaluation for bronchial asthma with polycythemia, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  The 
representative requests a remand of the case for additional 
development in conjunction with the veteran's claims, but 
there is no identified evidence that has not been accounted 
for.  While the veteran failed to report for a hematological 
examination scheduled for him in 2002, the overall evidence 
indicates that he has undergone other various relevant 
examinations with regard to the claims and the Board finds 
that this requested VA hematological examination is not 
needed for appellate consideration of the issues.  In August 
2002 and October 2002 letters, the RO notified the veteran of 
the evidence needed to substantiate the claims.  Those 
letters gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from March 1963 to March 1966 
and from October 1972 to August 1975.

Service medical records show that the veteran was treated for 
a respiratory disease.  He also underwent various laboratory 
studies.  A report of hematology study in December 1974 shows 
HCT (hematocrit) of 49.  A report of hematology in March 1995 
shows HCT of 50, HGB (hemoglobin) of 17, and a WBC (white 
blood count) of 7000.  A report of his treatment in March 
1995 shows a diagnosis of bronchitis/pneumonitis based on the 
clinical findings.  These records, including the report of 
his examination in July 1975 for separation from service, do 
not show polycythemia.

VA and private medical records, including documents received 
from the Social Security Administration (SSA), show that the 
veteran was treated and evaluated for various medical 
conditions from 1976 to 2002.  The more salient medical 
reports related to the claims considered in this appeal are 
discussed below.

The veteran underwent a VA examination in April 1976.  A 
hematology study showed a HCT of 58 and a HGB of 19.5.  The 
diagnoses included bronchial asthma and polycythemia probably 
secondary to the bronchial asthma.

A September 1976 RO rating decision granted service 
connection for bronchial asthma with polycythemia.  A 
10 percent rating was assigned for this condition, effective 
from August 1975.

A February 1991 Board decision granted the veteran's appeal 
for an increased evaluation for bronchial asthma with 
polycythemia.  A 30 percent rating for this condition was 
granted.  

A September 1991 RO rating decision increased the evaluation 
for the bronchial asthma with polycythemia from 10 to 
30 percent, effective from March 1986.  The 30 percent rating 
remained unchanged until a December 1999 RO rating decision 
increased the evaluation from 30 to 60 percent, effective 
from August 1999.

A SSA document dated in November 1993 shows that the veteran 
is entitled to disability benefits.  The primary diagnosis 
was chronic lung disease, and the secondary diagnosis was 
disorders of the back.

In a September 1996 memorandum, the veteran's representative 
requested a separate evaluation for the polycythemia.

The veteran underwent a VA hematological examination in 
August 1997 to determine whether or not he had polycythemia.  
Laboratory studies reportedly showed a WBC of 6.2, HGB of 
14.5, and a platelet count of 208,000.  The examiner 
concluded that the veteran did not have polycythemia.  

A VA report shows that the veteran was hospitalized from 
November to December 1998 with an admitting diagnosis of 
neuroleptic malignant syndrome versus sepsis.  During this 
hospitalization he underwent psychiatric evaluation that 
included blood studies.  His CBC (complete blood count) was 
within normal limits except for WBC's that were elevated at 
14.  The diagnoses were neuroleptic malignant syndrome, 
aspiration pneumonia, bipolar disorder, depression, and 
history of alcohol abuse.  Polycythemia was not found.

The veteran underwent a VA examination in September 1999 
pursuant to the December 1998 Board remand to determine 
whether or not he had polycythemia.  The examiner reviewed 
the evidence in the veteran's claims folders and found one 
laboratory value suggesting the diagnosis of polycythemia, 
which was obtained in 1976 when the veteran had a value of 
HGB of 16.5 (19.5) and HCT of 58.  The examiner recommended 
the veteran for a blood study.  A blood study in October 1999 
showed HGB of 16.6 (14-18) and HCT of 49.8 (42-52).  In an 
October 1999 addendum to the report of the veteran's VA 
examination in September 1999, the examiner opined that the 
veteran did not have polycythemia.  

The veteran underwent a VA examination in August 2000 to 
determine the severity of his respiratory disease.  Pulmonary 
function tests revealed a FVC of 47 percent predicted, and 
FEV-1 of 34 percent predicted, and a FEV-1/FVC ratio of 
52 percent.  Following bronchodilator the FVC increased to 
57 percent predicted and the FEV-1 stayed around 54 percent.  
The FEV-1/FVC ratio was 54 percent post therapy.  Lung volume 
revealed a functional residual capacity of 83 percent of 
predicted.  The TLC (total lung capacity) was also 83 percent 
of predicted.  Diffusion capacity could not be done due to 
the inability of the veteran to breath hold for the necessary 
period of time.  The diagnosis was chronic obstructive 
pulmonary disease with a significant bronchospastic 
component.  The examiner noted that the veteran's bronchial 
asthma had eventuated in chronic airflow obstruction probably 
related to his cigarette smoking.  On the other hand, there 
appeared to be some restrictive impairment present due to the 
fact that the functional residual capacity was only 
83 percent of predicted.  When compared to studies done at 
the time of his last evaluation, there was essentially no 
change with the post bronchodilator FEV-1 being measured at 
1.51 liters per second that was 44 percent of predicted.  
Clearly the FEV-1 post-bronchodilator value of 43 percent of 
predicted best represented the veteran's disability 
impairment from bronchial asthma.  

A VA report reveals that the veteran was hospitalized in 
March 2002.  The diagnoses were acute on chronic bronchitis 
exacerbation, post-traumatic stress disorder, bipolar 
disorder, and alcohol abuse.

A VA report shows that the veteran was hospitalized in June 
2002.  The diagnoses were alcohol intoxication, chronic 
obstructive pulmonary disease, post-traumatic stress 
disorder, seizure disorder, bipolar disorder, and 
osteoarthritis.

In June 2002, the veteran submitted a claim for an increased 
evaluation for his respiratory disease.

The veteran underwent a VA examination in October 2002 to 
determine the severity of his respiratory disease.  It was 
noted that VA had hospitalized the veteran in March 2002 for 
exacerbation of chronic obstructive pulmonary disease and in 
June 2002 for alcohol detoxification.  During the March 2002 
hospitalization he received soluMedrol and steroids.  The 
report of his hospitalization in June 2002 did not indicate 
steroid use.  It was noted that steroids were used in the 
veteran's hospitalization in January 2001.  It was noted that 
blood work in June 2002 had revealed HGB of 14.6 and HCT of 
44.  Pulmonary function studies completed at this examination 
revealed FVC of 49 percent predicted, post bronchodilator 
therapy 52 percent predicted, FEV-1 of 38 percent predicted 
an 46 percent predicted post-therapy, and DLCO of 69 percent 
post-therapy.  The FEV-1/FVC ratio was 62 percent predicted 
post therapy.  The impression/diagnosis was bronchial asthma.

A VA document dated in October 2002 notes that the veteran 
failed to report for a hematological examination.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The record shows that service connection has been granted for 
bronchial asthma with polycythemia.  The question for the 
Board to decide is whether there are sufficient 
manifestations of polycythemia to support the assignment of a 
separate evaluation.

Polycythemia is evaluated as pernicious anemia.  A 30 percent 
evaluation is warranted for incipient pernicious anemia with 
characteristic achlorhydria and changes in blood count.  A 
60 percent evaluation requires chronic pernicious anemia, 
following acute attacks with characteristic definite 
departures from normal blood counts, with impairment of 
health and severe asthenia.  A 70 percent evaluation requires 
severe chronic pernicious anemia, following acute attacks 
with characteristic marked departures from normal blood 
counts, with severe impairment of health and pronounced 
asthenia.  A 100 percent evaluation requires acute, rapidly 
progressive pernicious anemia without remission, or with few 
or brief remissions.  38 C.F.R. § 4.117, Codes 7700, 7704, 
effective prior to October 23, 1995.

The regulations for the evaluation of polycythemia were 
amended effective from October 23, 1995.  60 Fed. Reg. 49225-
49228 (Sept. 22, 1995).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas, 1 
Vet. App. 308 (1991).  Revised regulations do not allow for 
their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  VAOPGCPREC 3-2000.

Polycythemia vera that is stable, with or without continuous 
medication, warrants a 10 percent rating.  Polycythemia vera 
that requires phlebotomy warrants a 40 percent rating.  
During periods of treatment with myelosuppressants and for 3 
months following cessation of myelosuppressant therapy a 
100 percent evaluation is warranted for polycythemia vera.  
38 C.F.R. § 4.117, Code 7704, effective as of October 23, 
1995.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (2002).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2002).

The veteran failed to report for a VA hematological 
examination in 2002, but the overall evidence is sufficient 
to determine whether a separate evaluation is warranted for 
the polycythemia as noted above.  In this case, the record 
indicates that service connection was granted for 
polycythemia in 1976 based on the report of his VA 
examination in April 1996 that diagnosed this condition.  The 
medical reports of the veteran's treatment and evaluations 
since then do not demonstrate the presence of polycythemia.  
The examiner who conducted the veteran's VA hematological 
examination in August 1997 did not find polycythemia.  Nor 
did the examiner who conducted the veteran's VA examination 
in September 1999 find this condition.  The examiner who 
conducted the September 1999 VA examination reviewed the 
evidence in the veteran's claims folder and requested a blood 
study before expressing the opinion that the veteran did not 
have polycythemia.  There is no competent evidence in the 
claims folders that indicates the veteran currently has 
polycythemia.

In the absence of evidence demonstrating the presence of 
polycythemia, the Board finds that there is no evidence to 
support the assignment of a separate evaluation for 
polycythemia.  Hence, the preponderance of the evidence is 
against the claim for a separate evaluation for polycythemia, 
and the claim is denied. 

With regard to the claim for an increased evaluation for the 
respiratory disease, a 10 percent rating is warranted for 
bronchial asthma with FEV-1 of 71 to 80 percent, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalational or 
oral bronchodilator therapy.  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  A 30 percent 
rating requires FEV-1 of 56 to 70 percent, or; FEV-1/FVC of 
56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent rating is warranted for bronchial 
asthma with FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbation, or intermittent 
(at least 3 per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating for 
bronchial asthma is warranted for FEV-1 of less than 
40 percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Code 6602, effective as of 
October 7, 1996.

The evidence reveals that the veteran has bronchial asthma.  
In October 2002, he underwent a VA examination to determine 
the severity of this condition.  Pulmonary functions studies 
revealed FEV-1 of 46 percent predicted post-therapy, FEV-
1/FVC ratio of 62 percent predicted post therapy, and DLCO of 
69 percent post-therapy.  The post therapy values are used 
because they best represent the veteran's disability picture.  
See supplementary information to 61 Fed. Reg. 46720-46731 
(Sept. 5, 1996).  The evidence indicates that the veteran 
occasionally needs steroid medication to control his 
respiratory disease, but the medical reports of his treatment 
and evaluations do not show daily use of a systemic high dose 
of corticosteroids or immuno-suppressive medications to 
support the assignment of a total rating for the bronchial 
asthma under diagnostic code 6602.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for an 
increased evaluation for the bronchial asthma.  Hence, the 
claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the veteran's claims because the preponderance of 
the evidence is against those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

A separate evaluation for polycythemia is denied.

An increased evaluation for bronchial asthma with 
polycythemia is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

